Cite as 2013 Ark. 489

                SUPREME COURT OF ARKANSAS

IN RE JUDGES AND LAWYERS                        Opinion Delivered   November 21, 2013
ASSISTANCE PROGRAM




                                      PER CURIAM


        On November 11, 2010, this court adopted a per curiam order implementing a three-

year “pilot program” in which law students at the University of Arkansas at Fayetteville

School of Law and the University of Arkansas at Little Rock William H. Bowen School of

Law would be covered by the Judges and Lawyers Assistance Program (JLAP). In re Judges and

Lawyers Assistance Program, 2010 Ark. 443 (per curiam).

        On November 7, 2013, in response to a petition by Michael S. Moore, chairman of

the JLAP Committee, requesting that this court make the pilot program permanent, this court

granted a temporary extension of the pilot program while the petition was pending.

        We hereby grant a permanent extension of the pilot program. Accordingly, law

students at the University of Arkansas at Fayetteville School of Law and the University of

Arkansas at Little Rock William H. Bowen School of Law will be permanently covered by

JLAP.

        HOOFMAN, J., not participating.